DETAILED ACTION

Notice of  AIA  Status
The present application, filed on or after March 24th, 2021, is being examined under the first
inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021, is considered by the examiner. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "configured to" in claims 1, 3-6 and 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 12 is non-statutory under the most recent interpretation of the Interim Guidelines regarding 35 U.S.C.101 because: The specification at paragraph 0018 and 0054 mentions computer readable recording medium having a computer program being recorded or may store a computer program, but still a computer program, which is not patentable under the most recent 35 U.S.C. 101 guidelines. Also, there is no clear indication in the specification as to what constitutes a computer readable recoding medium, it can be broadly interpreted as a carrier wave, which is not patentable under the most recent 35 U.S.C. 101 guidelines. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable recording medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okura et al., ( US 20020138250 A1 ), hereinafter referenced as Okura.

Regarding Claim 1, Okura teaches a machine translation apparatus comprising: 
a user interface unit configured to display an initial machine translation result for a first translation target sentence (Para.[0031], Fig. 1A shows the block diagram of a translation supporting apparatus consists of an interface unit 10, original sentence display unit 20, a translation editing unit 22, and a system output display unit 24),
generate a correction instruction signal corresponding to a manipulation result of a user, and receive and display a corrected machine translation result (Para.[0032], Fig. 2A shows an edition display area 106 which is provided for the translation editing unit 22, machine translation display unit 24-1. Para.[0033], Figs 1A, 1B, lines 59-64, “When a machine translation is … sentence data base 26”, lines 124-125, “translation result … and displayed”,  the translation is determined through a correction or the like by the user and the result is displayed);
and a machine translation unit configured to generate the initial machine translation result, receive the correction instruction signal from the user interface unit (Para. [0008], lines 74-81, “ In the translation supporting … and a word search”. Para.[0044], Fig. 1A, Fig. 2A. lines 6-13, “The I/F unit 10 operates … translating work picture plane 11”,  machine translation unit 12 generate the machine translation result receiving the correction instruction from translation editing unit 22, located in the user interface unit 10),
generate the corrected machine translation result by correcting the initial machine translation result according to the correction instruction signal, provide the corrected machine translation result to the user interface unit (Para.[0044], Fig. 12C, lines 81-85, “In step S5… translation result”, the corrected machine translation result is provided),
analyze a difference between the corrected machine translation result and the initial machine translation result (Para.[0033], Figs.1A, 1B, lines 50-59, “ That is, the data compatible processing unit 18 … the machine translation apparatus 12 side “ , original and the corrected results are analyzed),
and perform machine translation for a second translation target sentence by reflecting the analysis result (Para. [0033], Fig.1A, lines 136-143, “ The abstract forming unit 44  … the translation work”, subsequent translation is in progress,  Para.[0053], the following translation work use the updated database and the translation quality can be improved).

Regarding Claim 2, the machine translation apparatus of claim 1, wherein the second translation target sentence comprises at least one of the other sentences in a document including the first translation target sentence, except the first translation target sentence (Para. [0033], Fig.1A, lines 136-146, “ The abstract forming unit 44  … the appearing order”, subsequent translation which is in progress, translated the target document in appearing order).   

Regarding Claim 3, The machine translation apparatus of claim 1, wherein the machine translation unit is further configured to find unique features of the corrected machine translation result which are distinguished from those of the initial machine translation result, by comparing the corrected machine translation result and the initial machine translation result ( Para.[0044], Fig. 1B, Fig. 12C, lines 85-98, “ In step S104 … sentence database 28” , the data base 16 is updated based on the correction. Specifically, expressions and words are extracted on the basis of the analysis and pattern dictionary 32 and word dictionary have been updated),
and machine- translate the second translation target sentence by reflecting the found unique features (Para. [0053], the following translation work use the updated database).

Regarding Claim 4, The machine translation apparatus of claim 1, wherein the user interface unit is further configured to display, as the initial machine translation result, one candidate which is automatically selected according to preset standards, among a plurality of machine translation results which are candidates of the initial machine translation result, generate a selection signal corresponding to the user's manipulation, and display the corrected machine translation result corresponding to the selection signal (Para.[0033], Fig.1A, lines 122-125, “ In the translation memory device … displayed”, confidence degree setting unit 42 adds a confidence degree to the translation result of the machine translating apparatus 12 and the result is outputted and displayed. Further in Para.[0048], Fig.15, plurality of translation results are displayed based on the confidence degree settings).

Regarding Claim 5, The machine translation apparatus of claim 4, wherein the machine translation unit is further configured to generate the plurality of machine translation results, provide the generated plurality of machine translation results to the user interface unit (Para.[0048], Fig.15, machine translation apparatus 12 generates a plurality of translation results and are displayed to the user interface unit 10 ), 
select one among the plurality of machine translation results, as the corrected machine translation result, according to the selection signal, and provide the selected machine translation result to the user interface unit (Para.[0048], Fig.15, plurality of translation results are displayed based on the confidence degree settings and the translation with highest confidence degree is the corrected one).

Claims 7,8,9 and 10 are method claims performing the steps in apparatus claims 1,2,3 and 5 above and as such, claims 7,8,9 and 10 are similar in scope and content to claims 1,2,3 and 5 and therefore, claims 7,8,9 and 10 are rejected under similar rationale as presented against claims 1,2,3 and 5 above.

Regarding Claim 12, a computer readable recording medium having a computer program recorded therein, the computer program configured to execute the method of claim 7 (Para. [0033],Fig. 1A, lines 22-25, “ The translation memory device 14 … can be used”, translation memory device 14 can be an independent computer program).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okura as stated above, in view of Zhang et al. (US 20190197119 A1), hereinafter referenced as Zhang. 

Regarding Claim 6, Okura teaches the machine translation apparatus of claim 1. Okura fails to explicitly teach wherein the machine translation unit is configured to operate by reflecting translation direction information which is information on at least one of a title of a document including the first translation target sentence, a field and genre to which contents of the document belong, a style desired by the user, and sexes or ages of speakers appearing in the document and relationships among the speakers.

However, Zhang does teach the claimed wherein the machine translation unit is configured to operate by reflecting translation direction information which is information on at least one of a title of a document including the first translation target sentence, a field and genre to which contents of the document belong, a style desired by the user, and sexes or ages of speakers appearing in the document and relationships among the speakers ( Para.[0096]-[0098], Fig.6, client 610 interacts or communicates with social networking server 626 which includes social networking graph 728 via network 622 which is also connected to translation server 624.  Para.[0103]-[0106],Fig.7, social graph 728 includes multiple nodes, such as user nodes 730 and concept nodes 732, which are associated with information provided by a user or information gathered by various systems, including the social-networking system. A user may provide their name, profile picture, contact information, birth date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information. A concept node 732 may correspond to a place, a name or a title, a website, an entity, an activity, an idea or theory).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang’s teaching of creating the mapping between the semantic meanings of words in different languages in the embedding space and a code-switching dataset generated across multiple languages, into the translation supporting apparatus and method and program, taught by Okura, because, synthetically-generated codeswitched sentences may be added to the training data to create connections between different languages which would effectively improve the quality of translation (Zhang [0016]).

Regarding claim 11 is similar in scope and content of claim 6 above, and is rejected under similar rationale.

Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant's disclosure.
Lee et al.  (US 10846487 B2) A processor-implemented machine translation method includes generating a target sentence by translating a source sentence expressed in a source language into a target language; and determining a reliability of the target sentence based on one or more generated third sentences generated by translating either one or both of the source sentence and the target sentence into a third language. [Abstract]
Orsini et al. (US 9245278 B2) Various embodiments described herein facilitate multi-lingual communications. The systems and methods of some embodiments enable multi-lingual communications through different modes of communication including, for example, Internet-based chat, e-mail, text-based mobile phone communications, postings to online forums, postings to online social media services, and the like. Certain embodiments implement communication systems and methods that translate text between two or more languages. Users of the systems and methods may be incentivized to submit corrections for inaccurate or erroneous translations, and may receive a reward for these submissions. Systems and methods for assessing the accuracy of translations are described. [Abstract]
Yamauchi et al. (US 5646840 A) A language conversion system converts an original sentence in a source-language into a translated sentence in a target-language. The language conversion system includes an original analysis unit for analyzing the original sentence so as to obtain an intermediate structure of the original, an idea center extraction unit for extracting an idea center from the intermediate structure obtained by the original analysis unit, the idea center being a central expression of an idea to be described by a sentence, an identification unit for identifying a sentence pattern including the idea center extracted by the idea center extraction unit, an information extraction unit for extracting information required by the sentence pattern identified by the identification unit from the intermediate structure of the original sentence, a decision unit for deciding an intermediate structure of a translated sentence based on the sentence pattern and request information extracted by the information extraction unit, and a creation unit for creating a translated sentence in a surface level from the intermediate structure decided by the decision unit. [Abstract]
Bossio et al.  (US 11093110 B1) Offered is a system and devices that can provide additional functionality to device-to-device messaging. The system may translate message content from one language into other languages depending on the language preferences of the operating users. The system can also enable a user to respond to a message using a graphical user interface (GUI) element and, in response to the selection of that element, enable additional functionality. The additional functionality may include, for example, offering an originator of the message menu options to select different message content (such as different text corresponding to alternate speech recognition results if the message was originally spoken), the option to select a different translation of the original message content (through a back-translation operation) or other options. [Abstract]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIRA SULTANA whose telephone number is (571)-272-4048.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.S./Examiner, Art Unit 2658                                                                                                                                                                                                        


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658